DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-12 and 18-20, in the reply filed on October 3, 2022 is acknowledged. The traversal is on the ground(s) that "claim 18 is amended into a linking claim form to be dependent upon claim 1, Accordingly, the restriction of claims 18-20 should be withdrawn". This is found persuasive.
Applicant’s election without traverse of species I, claims 1-12, in the reply filed on October 3, 2022 is acknowledged.
Claims 13-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 3, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings (Figs. 3A, 4B, 5A, 6B, 7A, 8B, 9A, 10B) are objected to because thickness of each of 305 and 505 should be less than thickness of 306 (note: [0051] discloses that "the thickness t5 of layer 305 is the z-direction is below 5 nm"; [0052] discloses that "the thickness t6 of layer 306 in the z-direction is between 5 nm and 20 nm"; and [0060] discloses that "thickness t5 of dielectric layer 505 in the z-direction is in the range of 5 to 20 Angstrom. In some embodiments, thickness t5 of dielectric layer 505 is below 3 nm").  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
i) number in the chemical formula should be in subscript format (i.e. "HfO2" should read "HfO2").  
ii) undefined acronyms/symbols, such as "BiCMOS" and "CMOS" (first occurrence: [0018]); "IC" (first occurrence: [0035]); and "CD-ROMs", "DVD ROMs", "RAMs", "EPROMs", "EEPROMs", "BIOS" ([0082]). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the disclosure.
iii) inconsistent terminologies. "Super lattice" should read "super-lattice" (first occurrence: [0051], line 7).
iv) one of "strained FE" should read "strained anti-FE" ([0049], line 4).
Appropriate correction is required.

Claim Objections
Claims 1-12 and 18-20 are objected to because of the following informalities:
i) a comma should be inserter after "apparatus" and "system" (claims 1 and 18, line 1, respectively); and after claim number (claim 12, line 1).  
ii) inconsistent terminologies. "The first, second, third, and fourth structures" should read "the first structure, the second structure, the third structure and the fourth structure" (claim 11); "the first and second spacers" should read "the first spacer and the second spacer" (claim 12); and "the second and third structures" should read "the second structure and the third structure" (claim 12).
iii) each claim begins with a capital letter and ends with a period. Deleting "." after "and" (claim 20, line 3) is suggested. 
iv) "a" should be inserted before "FE material" and "metal (claim 1, lines 5 and 7); before "strained" (claims 2 (line 2) and 19 (lines 2-3)) and before "part" (claim 11, line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There appears to be no adequate description in the specification for the claim limitation of "the first, second, third and fourth structures are part of a gate stack of a transistor", as recited in claim 11 and "the processor including a transistor having a gate stack comprising the apparatus of claim 1 (a first structure comprising a semiconductor material; a second structure comprising a depolarized ferroelectric (FE) material or depolarized anti-FE material; wherein the second structure is over the first structure; a third structure comprising FE material or an anti-FE material, wherein the third structure is over the second structure; and a fourth structure comprising metal, wherein the fourth structure is adjacent to the third structure)", as recited in claim 18 (Note: paragraph [0049], lines 2-4 and Figs. 13A-13B disclose "a gate (G) stack comprising a first structure 305 including an under-layer having depolarized FE or depolarized anti-FE material; a second structure 306 including strained FE or strained FE; and gate metal layer 307; and spacers 308a/b"; and paragraph [0074] discloses "first process 1710 with strained and depolarized FE or anti-FE gate stack, according to some embodiments discussed. In some embodiments, the gate stack includes stained FE or anti-FE material adjacent to a high-K dielectric"). For examination purposes, the examiner has interpreted this limitation to mean that "the second, third and fourth structures are part of a gate stack of a transistor". Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the metal … comprises … Si, …", as recited in claims 7 and 19, is unclear as to how the metal can comprise Si (semiconductor).
The claimed limitation of "the processor including a transistor having a gate stack comprising the apparatus of claim 1", as recited in claim 18, is unclear as to which element comprising the apparatus applicant refers.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claimed limitations of "a system", "a memory" and "a wireless interface", as recited in claim 18, fails to further limit the subject matter (i.e. "an apparatus") of the claim upon which it depends (claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2017/0358684).
As for claim 1, Chen et al. show in Fig. 1 (or 2) and related text an apparatus 100 (or 200) comprising: 
a first structure 102 (or 202) comprising a semiconductor material ([0011], lines 6-8); 
a second structure 126 (or 222) comprising a depolarized ferroelectric (FE) material or depolarized anti-FE material; wherein the second structure is over the first structure ([0013], lines 5-22); 
a third structure 122 (or 226) comprising FE material or an anti-FE material, wherein the third structure is over the second structure ([0013], lines 5-22); and 
a fourth structure 112/114/110 comprising metal, wherein the fourth structure is adjacent to the third structure ([0012]).

As for claim 2, Chen et al. show the FE material or the anti-FE material of the third structure comprises strained FE material or strained anti-FE material ([0013], lines 5-22).

As for claim 7, Chen et al. show the metal of the fourth structure comprises one or more of: Ti, N, Si, Ta, Cu, Al, Au, W, Co, Pt, or Ru ([0012]).

As for claim 8, Chen et al. show the semiconductor material includes one or more of: Si, Ge, Ga, or As ([0011], lines 6-8).

As for claim 9, Chen et al. show the ferroelectric material of the third structure includes one or more of: Pb, Ti, Zr, Ba, N, Si, La, Al, Y, Hf, H, P, Nb, Li, or Ta ([0013], lines 5-15).

As for claim 10, Chen et al. show the anti-ferroelectric material of the third structure includes one or more of: Pb, Ti, Zr, Ba, N Si, La, Al, Y, Hf, H, P, Nb, Li, or Ta ([0013], lines 15-22).

As for claim 11, Chen et al. show the first, second, third, and fourth structures are part of a gate stack of a transistor (Fig. 1 (or 2)). 

As for claim 12, Chen et al. show a first spacer 104 and a second spacer 104, wherein the first and second spacers are adjacent to the second and third structures (Fig. 1 (or 2)).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7-11, 18 and 19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Raisanen (2010/0270626) in view of Chen et al. (2017/0358684).
As for claims 1, 11 and 18, Raisanen shows in Figs. 5, 7 and related text a system 700 comprising: 
a memory 740; 
a processor 735 coupled to the memory, the processor including a transistor having a gate stack ([0067]) comprising: 
     an apparatus 500 comprising: 
          a first structure 505 comprising a semiconductor material ([0060], lines 6-7); 
          a second structure 520 comprising a depolarized ferroelectric (FE) material or depolarized anti-FE material ([0060], lines 17-20); wherein the second structure is over the first structure; 
          a third structure 530 comprising FE material or an anti-FE material ([0060], lines 17-20), wherein the third structure is over the second structure; and 
          a fourth structure 535 comprising metal ([0063], lines 4-6), wherein the fourth structure is adjacent to the third structure.
Alternative, Chen et al. teach in Fig. 1 (or 2) and related text a second structure 126 (or 222) comprising a depolarized ferroelectric (FE) material or depolarized anti-FE material ([0013], lines 15-22); 
a third structure 122 (or 226) comprising FE material or an anti-FE material ([0013], lines 10-15).
Raisanen and Chen et al. are analogous art because they are directed to a gate stack and one of ordinary skill in the art would have had a reasonable expectation of success to modify Raisanen with the specified feature(s) of Chen et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a depolarized ferroelectric (FE) material or depolarized anti-FE material, as the second structure; use FE material or an anti-FE material, as the third structure, as taught by Chen et al., in Raisanen's device, in order to reduce leakage current and improve the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claims 2, 7-10 and 19, the combined device shows the FE material or the anti-FE material of the third structure comprises strained FE material or strained anti-FE material (Raisanen: [0060], lines 17-20; Chen: [0013], lines 10-22); 
the metal of the fourth structure comprises one or more of: Ti, N, Si, Ta, Cu, Al, Au, W, Co, Pt, or Ru (Raisanen: [0063], lines 3-5; Chen: [0012]); 
the semiconductor material includes one or more of: Si, Ge, Ga, or As (Raisanen: [0060], lines 6-7; Chen: [0011], lines 6-8); 
the ferroelectric material of the third structure includes one or more of: Pb, Ti, Zr, Ba, N Si, La, Al, Y, Hf, H, P, Nb, Li, or Ta (Raisanen: [0060], lines 17-20; Chen: [0013], lines 10-15); and 
the anti-ferroelectric material of the third structure includes one or more of: Si, La, N, Al, Zr, or Hf (Raisanen: [0060], lines 17-20; Chen: lines 15-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017/0358684).
As for claim 3-6, Chen et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the third structure has a thickness in a range of 10 Angstroms to 19 Angstroms (claim 3); the second structure has a thickness between 5 Angstroms and 50 Angstroms (claim 4); a thickness of the third structure is in a range of 4 nm to 20 nm (claim 5); a thickness of the second structure is below 5 nm (claim 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the third structure having a thickness in a range of 10 Angstroms to 19 Angstroms; the second structure having a thickness between 5 Angstroms and 50 Angstroms; a thickness of the third structure being in a range of 4 nm to 20 nm; a thickness of the second structure being below 5 nm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim(s) 3-6 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen (2010/0270626) and Chen et al. (2017/0358684).
As for claims 3-6 and 20, Raisanen and Chen et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the third structure has a thickness in a range of 10 Angstroms to 19 Angstroms (claims 3 and 20); the second structure has a thickness between 5 Angstroms and 50 Angstroms (claims 4 and 20); a thickness of the third structure is in a range of 4 nm to 20 nm (claims 5 and 20); a thickness of the second structure is below 5 nm (claim 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the third structure having a thickness in a range of 10 Angstroms to 19 Angstroms; the second structure having a thickness between 5 Angstroms and 50 Angstroms; a thickness of the third structure being in a range of 4 nm to 20 nm; a thickness of the second structure being below 5 nm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisanen (2010/0270626) in view of Chen et al. (2017/0358684).
Raisanen disclosed substantially the entire claimed invention, as applied to claim 1 above, except a first spacer and a second spacer, wherein the first and second spacers are adjacent to the second and third structures.
Chen et al. teach in Fig. 1 (or 2) and related text a first spacer 104 and a second spacer 104, wherein the first and second spacers are adjacent to the second and third structures126/122 (or 222/226).
Raisanen and Chen et al. are analogous art because they are directed to a gate stack and one of ordinary skill in the art would have had a reasonable expectation of success to modify Raisanen with the specified feature(s) of Chen et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a first spacer and a second spacer, wherein the first and second spacers being adjacent to the second and third structures, as taught by Chen et al., in Raisanen's device, in order to in order to provide a better implantation shield for the channel region, increase the initial lateral separation between the source/drain regions, and prevent an undesirable overlap between the gate electrode and the source/drain regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811